UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6403


HENDERSON LEWIS HINTON,

                Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:13-cv-00170-IMK-JES)


Submitted:   June 25, 2015                 Decided:   June 30, 2015



Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henderson L. Hinton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Henderson   Lewis   Hinton,   a   federal   prisoner,   appeals   the

district    court’s   order   accepting     the    magistrate    judge’s

recommendation to deny relief on his 28 U.S.C. § 2241 (2012)

petition.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm the district court’s judgment.

Hinton v. O’Brien, No. 1:13-cv-00170-IMK-JES (N.D.W. Va. Mar. 6,

2015).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   2